Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 12, 14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 10 and 16-18 of copending Application No. 16/522,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims in substance just broaden the ‘214 claims by omitting the conductors joining the heating elements and the electrodes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “start point and... end point,” as recited in claims 1, 12, and 14, must be shown or the features canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a start point and an end point,.. located at an innermost side of the second pattern portion, and... a start point and an end point,.. located at an outermost side of the third pattern portion,”  the “outermost side of the first pattern portion,.. second tracks outside of the first pattern portion... [and] third tracks outside of the first pattern portion,” which is indefinite because heater structure with respect to which “inner” and “outer,” hence “innermost,” “outermost” and “outside” are unambiguously defined, has not been recited. Claim 14 has the same deficiency.
Claim Rejections - 35 USC § 103
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2010/0193501 to Kim et al (Kim) in view of JP 2018-005999 to Fukazawa.
As recited in claim 14, Kim discloses, at Fig. 1 and ¶ [0006], a cooking appliance with an “electric heater [that] includes: a substrate [111], a plane heating element [22] disposed on one surface of the substrate.” 
Fig. 4 and ¶¶ [0041]-[0045] of Kim disclose “a first pattern portion [innermost six rings 123] including a start point and an end point” (in the sixth ring from the center, where the heater track ends are joined to the middle two connectors 127), “a second pattern portion [7th through 10th rings 123] that surrounds... a portion of the first pattern portion and including a start point and an end point,” i.e., in the 7th and 10th rings, where the heater track ends are joined to the bottom/left two connectors 127; “the first pattern portion include[ing]... first tracks [123]... spaced apart... having an arc shape... increasing in length from a center to an outermost side of the first pattern portion, the second pattern portion include[ing]... second tracks [123] outside of the first pattern portion... spaced apart... having an arc shape... increasing in length from a the innermost side to the outermost side of the second pattern portion.
Claim 14 differs from Kim only in calling for the “start point” and “end point” of the second pattern portion to both be “located at an innermost side or an outermost side of the second pattern portion,” and the “width of a second track... wider than a width of the first track.” 

Note that Kim controls three distinct heating zones with only two pairs of electrodes, which requires that individual power supply connectors 127 be joined to more than one start or end point, as shown in Figs. 3, 4 & 7-12. However, where a power supply electrode pair is provided for each heater “pattern portion,” i.e., for each heating zone, which are conventional and more versatile means to control power to a plurality of independent heaters, it would have been possible, and obvious, to simplify power supply connections by placing the start and end points of the second pattern portion (heater track) together at the innermost or outermost side of the second zone. 
Kim discloses first and second bridges connecting in series respectively the first tracks and the second tracks (claim 16, Fig. 4 & ¶ [0041])
Fukazawa teaches, at Figures 2 & 4 and the translation, that making a second track wider than a first track which it surrounds enhances the uniformity of heating by film-type heaters. It would therefore have been obvious to widen the tracks proportionate to their distance from a heater plate center. 
While Fukazawa does not discuss the relative gap size separating first tracks and second tracks (claim 15), which determines both the length of the “bridges” that electrically join them (claim 17) and their radius of curvature if they are arc shaped (claim 19), this does not patentably distinguish the claims from the prior art. Given that the resistance of a conductive track is known to be proportional to its length and inversely proportional to its cross sectional area, the widths of and gaps separating concentric heater tracks in a circular hot plate, to produce a desirable temperature also that radially adjacent resistive tracks have been connected in series by arc shaped bridges, albeit bridges formed of the resistive material of the heater tracks. It would thus have been obvious to replace resistive bridges with conductive bridges to enhance heating uniformity.
And as recited in claim 20, Kim teaches fewer second bridges (three, Fig. 4) than first bridges (ten).
Allowable Subject Matter
Subject to the filing of a terminal disclaimer, claims 1-13 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	9/30/21